DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 11 November 2022. Examiner acknowledges the amendments to claims 1-2, 7-8, 10-11. Claims 1-3, 5, and 7-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1 and 2 recite the limitation “determine the power output generated by the limb to derive a limb propulsion efficiency measure”, wherein this limitation can be performed in the mind or by hand (Power is the work done over a period of time. As distance can be derived from velocity, power can be calculated based on force and velocity. The Power metrics are calculated using the Velocity 301, Surface Contact Force 302 and Surface Contact Time 404 (Applicant’s Specification, Paragraph [0062]); The Running Economy/efficiency metric is calculated using the Velocity 301, Surface Contact Force 302 and Surface Contact Time 404 and is a numeric value between zero and ten. A higher value denotes a user has better running economy/efficiency than a user with lower value (Applicant’s Specification, Paragraph [0063]); wherein these mathematical calculations can be performed in the mind or by hand for at least limited amounts of data), “determine a surface contact collision power of the limb”, wherein this limitation can be performed in the mind or by hand (Applicant’s Specification, Paragraphs [0062] and [0063]), and “the system is configured to derive the power output and propulsion efficiency of the limb therefrom”, wherein this limitation can be performed in the mind or by hand (Applicant’s Specification, Paragraphs [0062] and [0063]).
Claims 1 and 2 further recite the limitation “at least two or more accelerometers configured for placement on the user’s limb to measure the acceleration of the limb in at least two substantially orthogonal planes” and “configured to…detect motion of the user’s limb in two or more substantially orthogonal planes to measure limb force”, “measure limb contact time”, and “measure a surface contact collision angle” and claim 2 recites the limitation “at least one gyroscope configured to measure the rotational velocity of the limb”, wherein these limitations are considered well understood, routine, and conventional as disclosed by Lee (US-20170173325-A1; The motion sensing unit 16 can comprise a conventional sensor for sensing motion, such as an accelerometer or an IMU (intertial measurement unit). The motion sensing unit 16 can thus be able to measure movement of the sock 10 and thereby of the human leg when the sock 10 is worn (Lee, Paragraph [0061])), thus failing to recite additional elements that integrate the exception into a practical application of the exception at Step 2A Prong Two. Claims 1 and 2 further recite “a processor means” for performing the calculation, however this is considered merely an abstract idea performed on a generic computer (MPEP 2106.05(f)). Claims 1 and 2 further recite “a transmission means”, which is considered generic computer function (MPEP 2106.05(f)). The claims further recite that “the two or more accelerometers are configured to measure the limb force transmitted along the user's limb and measure limb contact time on the limb contact surface, and measure a surface contact collision angle”, wherein this function is considered mere data gathering is insignificant extra-solution activity (MPEP 2106.05(g)), thus failing to add any additional elements that integrate the exception into a practical application of the exception at Step 2A Prong Two or allow the claim as a whole to amount to significantly more than the judicial exception at Step 2B. The claims as wholes fail to amount to significantly more than the judicial exception. The claims are not patent eligible.
Dependent claim 3 incorporates the non-statutory subject matter of claim 1 therein. Claim 3 further recites the limitation “three accelerometers to measure the acceleration of the limb in three substantially orthogonal planes”, wherein this limitation are considered well understood, routine, and conventional as disclosed by Lee (US-20170173325-A1; Paragraph [0061]).
Dependent claims 5, 9, and 10 incorporate the non-statutory subject matter of claims 1 (for claims 5 and 9) and 8 (for claim 10) therein. Claims 5, 9, and 10 further recites the limitation “wherein the limb is a user’s leg/for use on a human…limb/for use on a human limb” wherein these limitations are considered well understood, routine, and conventional as disclosed by Lee (US-20170173325-A1; Paragraph [0061]).
Dependent claim 7 incorporates the non-statutory subject matter of claim 1 therein, wherein claim 7 recites “derive the velocity of the limb in the horizontal plane relative to the limb contact surface”, wherein this limitation can be performed in the mind or by hand (Additional running metrics such as cadence, surface contact time and limb velocity or centre of mass velocity may also be calculated from the available data. A timer/clock function 111, provides time data used by the processor for correct operation and as inputs to the one or more algorithms implemented in the software on the Sensor System 100 (Applicant’s Specification, Paragraph [0048]); wherein these algorithms can be performed in the mind or by hand for at least limited amounts of data).
Claim 7 further recites “two or more accelerometers are configured to measure the velocity of the limb in the horizontal plane relative to the limb contact surface”, wherein this function is considered mere data gathering is insignificant extra-solution activity (MPEP 2106.05(g)), thus failing to add any additional elements that integrate the exception into a practical application of the exception at Step 2A Prong Two or allow the claim as a whole to amount to significantly more than the judicial exception at Step 2B.
Dependent claim 8 incorporates the non-statutory subject matter of claim 2 therein, wherein claim 8 recites “derive the velocity of the user's centre of mass in the horizontal plane relative to the limb contact surface”, wherein this limitation can be performed in the mind or by hand (Applicant’s Specification, Paragraph [0048]; wherein these algorithms can be performed in the mind or by hand for at least limited amounts of data).
Claim 8 further recites “the two or more accelerometers and one or more gyroscopes, in use, are configured to measure the velocity of the user's centre of mass in the horizontal plane relative to the limb contact surface”, wherein this function is considered mere data gathering is insignificant extra-solution activity (MPEP 2106.05(g)), thus failing to add any additional elements that integrate the exception into a practical application of the exception at Step 2A Prong Two or allow the claim as a whole to amount to significantly more than the judicial exception at Step 2B.
Claims 9 and 11 recites the limitation “for use on an equine limb”, wherein this limitation is considered well understood, routine, and conventional, as disclosed by Martin Davies (US-20060000420-A1; Such sensors include inertial sensors that are attached to the limbs. Inertial sensors include linear and rotational accelerometers or gyroscopes. The information from such sensors is used for functions such as estimating limb positions or motion as a function of time or directly measuring asymmetric asymmetry of motion (Davies, Paragraph [0062])), Rugg (US-20060155172-A1; In the illustrated embodiment, sensors 220a-d and 222 may include, for example, an accelerometer and/or inertial gyro sensor. Use of sensors located on each hoof as well as the head of the horse 212 allows the system 210 to track the motions of the horse's legs (Rugg, Paragraph [0116])), and Chasins (US-20150157435-A1; The display hub unit receives data from at least one wearable sensor unit, which may include one or more temperature sensors, a heart rate monitor, one or more accelerometers, or other physiological sensors in each wearable sensor unit. From this point on, the term `sensors` will be used to refer to any or all types of sensors unless one type of sensor is specifically named. The information from each of these sensors is analyzed with respect to one or more of a range of criteria to determine the physiological state of the equine's legs at a given point in time (Chasins, Paragraph [0063], Figures 1 and 3)). Thus, this claim fails to add any additional elements that integrate the exception into a practical application of the exception at Step 2A Prong Two or allow the claim as a whole to amount to significantly more than the judicial exception at Step 2B.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohrman (US-20170189752
-A1, previously presented).

Regarding claim 1, Mohrman teaches
A system configured to measur
(a) at least two or more accelerometers configured to measure acceleration of the limb in at least two substantially orthogonal planes (Sensing devices (or “sensor platforms”) of the present disclosure can include multiple sensors, such as inertial measurement units (IMUs, such as accelerometers (e.g., one-axis, two-axis or three-axis accelerometers)… The sensor platform may contain or be attached/operably coupled to more than one sensor of each type (Mohrman, Paragraph [0034])), 
(b) a processor configured to determine the power output generated by the limb to derive a limb propulsion efficiency measure (the processor 115 for computation of one or more metrics of interest described herein (Paragraph [0036]); One embodiment of the present disclosure determines the power being exerted by a human body's muscles on itself using dynamically changing data gathered using a compact body-mounted wireless sensing platform containing one or more of the following sensor types: three-axis accelerometers, gyroscopes, magnetometers, Global Positioning System (GPS) receivers, and atmospheric or air pressure sensors (Paragraph [0146]); Metrics of interest associated with energy use that is not useful or less efficient, e.g., vertical motion when the goal is horizontal motion, etc., are used to estimate efficiency, i.e., energy productively used divided by total energy used. For example, cadence, fine-grained three-dimensional limb motion patterns, and impact forces may be used to estimate running efficiency (Paragraph [0150])), and 
(c) a transmitter configured to send the limb power output and limb propulsion efficiency metrics to a receiving device (a sensor platform 100 is configured to wirelessly communicate with a mobile device 102 (e.g., a smart phone) and/or a communications network via a wireless communications link (e.g., using one or more RF protocols such as Bluetooth LE, Bluetooth, Wi-Fi, and/or Zigbee) (Paragraph [0035])); 
wherein the system is wearable on the user's limb (beneficial locations can include within or on a strap attached to the ankle, leg, wrist, waist, or torso (Paragraph [0063])); 
wherein the two or more accelerometers are configured for placement on the user's limb such that, in use, the two or more accelerometers are configured to: 
(i) detect motion of the user's limb in two or more substantially orthogonal planes to measure limb force transmitted along the user's limb (One or more of the following data elements can be used to estimate the forces acting on particular body parts, including the center of mass: acceleration data in body or Earth frame of reference, incline, user weight or mass, and user height (Paragraph [0129])), 
(ii) measure limb contact time on a limb contact surface (If the user is not airborne at 853, then the sensor platform continues, at 856, to acquire and store multi-axis motion data with the IMU at the first sampling rate, and may vary/update the second sampling rate (of the orientation sensor), e.g., based on the stored multi-axis motion data (which, for example, may be indicative of whether the user is walking, running, etc.)… steps 852, 853, 854 and 856 may be iteratively performed, as appropriate, e.g., throughout the duration of time that measurements are taken (e.g., over the course of a run or other bipedal motion of the user)…Full frequency spectrum motion metrics can be analyzed to determine when a user's limb is in contact with the ground, allowing calculation of ground time and air time (Paragraph [0111])), and 
(iii) measure a surface contact collision angle of the limb on the limb contact surface (Metrics calculated from foot and body motion and orientation paths can also be used to characterize user running and/or walking techniques. Such metrics include, by way of non-limiting example, air time, ground time, cadence, stride length, foot-to-ground angle at impact, fibula-to-ground angle at impact, rate of loading upon impact, and maximum vertical body displacement during stride (Mohrman, Paragraph [0156])); 
wherein, in use, the processor is configured to: 
(iv) receive and process data obtained in steps (i) to (iii) (A memory, disposed within the housing and operably coupled to the processor, can store the multi-axis motion data and the orientation data, and data interface, operably coupled to the processor, is configured to transmit the multi-axis motion data and the orientation data to another computing device (Mohrman, Paragraph [0008])), 
(v) determine a surface contact collision power of the limb on the limb contact surface (One or more of the following data elements can be used to estimate the forces acting on particular body parts, including the center of mass: acceleration data in body or Earth frame of reference, incline, user weight or mass, and user height. Mass and height may be used to estimate the distribution of body mass across different parts of the body (Mohrman, Paragraph [0129]); wherein Mohrman discloses that the surface contact collision angle (Mohrman, Paragraph [0156]) is a calculated metric that is supplied to the predictive model to calculate power output of the user (Mohrman, Paragraph [0112])); and 
wherein, in use, the system is configured to derive the power output and propulsion efficiency of the limb therefrom from the surface contact collision power determined in step (v) (Information derived from sensors and/or from knowledge of constraints on bipedal motion can be supplied to a predictive model (FIG. 9) (e.g., a physical and data-driven model) to estimate accelerations, velocities, positions, and orientations, e.g., based on observed data and/or available knowledge or a subset thererof. For example, as shown in FIG. 9, metrics such as a user's mass and height 902, time 904, position, orientation and motion (906), path inclination 908, and wind velocity 910, are inputs to the predictive model 900, and a user real-time power output 912 is calculated and output (Mohrman, Paragraph [0112])).

Regarding claim 2, Mohrman teaches
A system configured to measur
(a) at least two or more accelerometers configured to measure acceleration of the limb in at least two substantially orthogonal planes (Sensing devices (or “sensor platforms”) of the present disclosure can include multiple sensors, such as inertial measurement units (IMUs, such as accelerometers (e.g., one-axis, two-axis or three-axis accelerometers)… The sensor platform may contain or be attached/operably coupled to more than one sensor of each type (Mohrman, Paragraph [0034])), 
(b) at least one gyroscope configured to measure the rotational velocity of the limb (inertial measurement units (IMUs, such as accelerometers (e.g., one-axis, two-axis or three-axis accelerometers), gyroscopes (Paragraph [0034])); 
(c) a processor configured to determine the power output generated by the limb to derive a limb propulsion efficiency measure (the processor 115 for computation of one or more metrics of interest described herein (Paragraph [0036]); One embodiment of the present disclosure determines the power being exerted by a human body's muscles on itself using dynamically changing data gathered using a compact body-mounted wireless sensing platform containing one or more of the following sensor types: three-axis accelerometers, gyroscopes, magnetometers, Global Positioning System (GPS) receivers, and atmospheric or air pressure sensors (Paragraph [0146]); Metrics of interest associated with energy use that is not useful or less efficient, e.g., vertical motion when the goal is horizontal motion, etc., are used to estimate efficiency, i.e., energy productively used divided by total energy used. For example, cadence, fine-grained three-dimensional limb motion patterns, and impact forces may be used to estimate running efficiency (Paragraph [0150])), and 
(d) a transmitter configured to send the limb power output and limb propulsion efficiency metrics to a receiving device (a sensor platform 100 is configured to wirelessly communicate with a mobile device 102 (e.g., a smart phone) and/or a communications network via a wireless communications link (e.g., using one or more RF protocols such as Bluetooth LE, Bluetooth, Wi-Fi, and/or Zigbee) (Paragraph [0035])); 
wherein the system is wearable on the user's limb (beneficial locations can include within or on a strap attached to the ankle, leg, wrist, waist, or torso (Paragraph [0063])); 
wherein the two or more accelerometers are configured for placement on the user's limb such that, in use, the two or more accelerometers are configured to: 
(i) detect motion of the user's limb in two or more substantially orthogonal planes to measure limb force transmitted along the user's limb (One or more of the following data elements can be used to estimate the forces acting on particular body parts, including the center of mass: acceleration data in body or Earth frame of reference, incline, user weight or mass, and user height (Paragraph [0129])), 
(ii) measure limb contact time on a limb contact surface (If the user is not airborne at 853, then the sensor platform continues, at 856, to acquire and store multi-axis motion data with the IMU at the first sampling rate, and may vary/update the second sampling rate (of the orientation sensor), e.g., based on the stored multi-axis motion data (which, for example, may be indicative of whether the user is walking, running, etc.)… steps 852, 853, 854 and 856 may be iteratively performed, as appropriate, e.g., throughout the duration of time that measurements are taken (e.g., over the course of a run or other bipedal motion of the user)…Full frequency spectrum motion metrics can be analyzed to determine when a user's limb is in contact with the ground, allowing calculation of ground time and air time (Paragraph [0111])), and 
(iii) measure a surface contact collision angle of the limb on the limb contact surface (Metrics calculated from foot and body motion and orientation paths can also be used to characterize user running and/or walking techniques. Such metrics include, by way of non-limiting example, air time, ground time, cadence, stride length, foot-to-ground angle at impact, fibula-to-ground angle at impact, rate of loading upon impact, and maximum vertical body displacement during stride (Mohrman, Paragraph [0156])); 
wherein, in use, the processor is configured to: 
(iv) receive and process data obtained in steps (i) to (iii) (A memory, disposed within the housing and operably coupled to the processor, can store the multi-axis motion data and the orientation data, and data interface, operably coupled to the processor, is configured to transmit the multi-axis motion data and the orientation data to another computing device (Mohrman, Paragraph [0008])), 
(v) determine a surface contact collision power of the limb on the limb contact surface (One or more of the following data elements can be used to estimate the forces acting on particular body parts, including the center of mass: acceleration data in body or Earth frame of reference, incline, user weight or mass, and user height. Mass and height may be used to estimate the distribution of body mass across different parts of the body (Mohrman, Paragraph [0129]); wherein Mohrman discloses that the surface contact collision angle (Mohrman, Paragraph [1056]) is a calculated metric that is supplied to the predictive model to calculate power output of the user (Mohrman, Paragraph [0112])); 
wherein, in use, the system is configured to derives the power output and propulsion efficiency of the limb therefrom from the surface contact collision power determined in step (v) (Information derived from sensors and/or from knowledge of constraints on bipedal motion can be supplied to a predictive model (FIG. 9) (e.g., a physical and data-driven model) to estimate accelerations, velocities, positions, and orientations, e.g., based on observed data and/or available knowledge or a subset thererof. For example, as shown in FIG. 9, metrics such as a user's mass and height 902, time 904, position, orientation and motion (906), path inclination 908, and wind velocity 910, are inputs to the predictive model 900, and a user real-time power output 912 is calculated and output (Mohrman, Paragraph [0112])).

Regarding claim 3, Mohrman teaches
The system as claimed in claim 1 having three accelerometers to measure the acceleration of the limb in three substantially orthogonal planes (one or both thighs (513, 514), or on one or both calves 517 (Paragraph [0063], Figure 5); Paragraph [0034]). 

Regarding claim 5, Mohrman teaches
The system as claimed in claim 1, wherein the limb is a user’s leg (Paragraph [0063]).

Regarding claim 7, Mohrman teaches
The system as claimed in claim 1 wherein the two or more accelerometers are configured to measure or are configured to derive the velocity of the limb in the horizontal plane relative to a limb contact surface (The accelerometer 107 or other IMU can measure/sense magnitude and direction of “proper acceleration” (physical acceleration), velocity, and/or orientation of a user. The gyroscope 109 (e.g., a MEMS gyroscope) can measure the orientation with respect to a fixed axis, and/or the angular velocity, of a user (Paragraph [0036]); decompose the translated multi-axis motion data into horizontal motion components and vertical motion components in the reference frame fixed with respect to the Earth (Paragraph [0040])).

Regarding claim 9, Mohrman teaches
The system as claimed in claim 1 for use on a human, robot, or animal limb (Paragraph [0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohrman in view of Folland (WO-2017055792-A1, previously presented).

Regarding claim 8, Mohrman teaches
The system as claimed in claim 2 wherein the two or more accelerometers and one or more gyroscopes, in use, are configured to measure or are used to derive the acceleration of a user's centre of mass in the horizontal plane relative to a limb contact surface (In one embodiment, force acting on a runner's center of mass is estimated using the acceleration at the sensing platform location. By knowing the weight and height of the person, a scaling factor can be used to scale the acceleration seen at a sensor location, such as the hip or trunk, to the acceleration of the center of mass across a wide range of running speeds and cadences (Mohrman, Paragraph [0130])).

However, Mohrman fails to explicitly disclose that the two or more accelerometers and one or more gyroscopes in use measure or are used to derive the velocity of the user's centre of mass in the horizontal plane relative to the limb contact surface. Folland discloses a system using at least one accelerometer and at least one gyroscope to determine running efficiency, wherein Folland further discloses determining velocity of a user’s center of mass in the horizontal plane (In the combined data, recreational runners had a greater change in the horizontal velocity of the centre of mass during ground contact (ΔVyCM) than the elites at 9 km.h−1 only (P=0.042). There were no significant differences between groups for the males only or females only. ΔVyCM significantly correlated with performance measures for the males only (vLTP) at 11 km.h−1 and the combined data (IAAF points and vLTPz) at 9 km.h−1 (Folland, Page 63, lines 24-31)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mohrman so as to incorporate the two or more accelerometers and one or more gyroscopes in use to measure or are used to derive the velocity of the user's centre of mass in the horizontal plane relative to the limb contact surface as taught by Folland, as the velocity of the user's centre of mass in the horizontal plane relative to the limb contact surface is indicative of running performance (Folland, Page 63, lines 24-31).

Regarding claim 10, Mohrman in view of Folland teaches
The system as claimed in claim 8 for use on a human limb (Mohrman, Paragraph [0063]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohrman in view of Folland and Chang (US-20170188894-A1, previously presented).

Regarding claim 11, Mohrman in view of Folland teaches
The system as claimed in claim 8. 

Mohrman discloses the detection of fatigue using the motion related data collected (to detect the effects fatigue on muscles, nerves, and other tissue distributed throughout the body, the sensing system may gather physiological and motion-related data, and computationally convert these data to metrics. When muscles and other tissues become fatigued during physical activity, the shapes of the distributions of related metrics can also change (Mohrman, Paragraph [0169])), but Mohrman fails to explicitly disclose that the system is configurable for use on an equine limb. Chang discloses using a system comprising accelerometers configurably attached to a limb, wherein Chang further discloses that the system is configurable for use with an equine (Additionally, the system and method herein are primarily described as being used with a human participant, but the system and method could alternatively be used with other types of animals such as a dog, a horse, and the like. For example, the running biomechanical signals of horses could be analyzed and used to detect when the horse becomes fatigued or to warn of potential injury (Chang, Paragraph [0029])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mohrman for use on an equine limb as taught by Chang so as to allow for the detection of fatigue of the equine or to warn of potential injury (Chang, Paragraph [0029]).

Response to Arguments
Applicant's arguments filed 11 November 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments against the 35 U.S.C. 101 rejections set forth in the previous office action (Applicant’s Remarks, Pages 6-8), Applicant’s arguments are not considered to be persuasive. 
Applicant argues that the limitation of “configured for placement on the user’s leg” brings claim 1 out of the 35 U.S.C. 101 rejection and allows for the abstract idea to be implemented into a practical application of the abstract idea; however, Lee discloses that this limitation is still considered to be well understood, routine, and conventional (Lee, Paragraph [0061]). As such, claims 1-11 still recite an abstract idea without any additional elements that integrate the exception into a practical application of the exception, wherein the claim as a whole fails to amount to significantly more than the judicial exception.

Regarding Applicant’s arguments against the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections set forth in the previous office action (Applicant’s Remarks, Pages 8-10), Applicant’s arguments are not considered to be persuasive.
Applicant argues that Mohrman fails to disclose, teach or suggest measuring the surface contact collision angle of the limb to determine the surface contact collision power of the limb and therefore derive the power output and propulsion efficiency of the limb therefrom; however, Mohrman discloses deriving the power output and propulsion efficiency of a specific limb (The force and position change information determined as described herein, combined with measurements of elapsed time, can be used to estimate the power expended to move a part of the user's body. In one embodiment, the power exerted to move the body center of mass is determined. In addition to, or as an alternative to, center-of-mass power estimation, power applied to individual body parts can be estimated (Mohrman, Paragraph [0143])), wherein Mohrman already discloses using the surface contact collision angle of the limb to determine the surface contact collision power of the limb (One or more of the following data elements can be used to estimate the forces acting on particular body parts, including the center of mass: acceleration data in body or Earth frame of reference, incline, user weight or mass, and user height. Mass and height may be used to estimate the distribution of body mass across different parts of the body (Mohrman, Paragraph [0129]); wherein Mohrman discloses that the surface contact collision angle (Mohrman, Paragraph [0156]) is a calculated metric that is supplied to the predictive model to calculate power output of the user (Mohrman, Paragraph [0112])), such that the surface contact collision power of the limb could be used to derive the power output and propulsion efficiency of the limb therefrom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        22 November 2022